Citation Nr: 1726456	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include degenerative joint disease (DJD) and claw foot, to include as secondary to a low back disability.

[The issue of entitlement to a service connection for a low back disability, to include a lumbosacral strain, spondylolisthesis and spondylosis, will be the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded the issue on appeal for additional development in March 2006, August 2009, May 2012 and November 2013.  The requested notice and statement of the case having been provided and the requested records and examinations having been obtained, the Board finds that the directives have been substantially complied with the matter is again properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran most recently testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2009.  A transcript of the hearing is associated with the electronic claims file.  The Veteran and his wife also previously testified at a Travel Board hearing in May 2005 on this same issue before a VLJ who is no longer employed at the Board.  A transcript of that hearing is also associated with the electronic claims file.

In August 2015 the Board again remanded this issue for additional development.





FINDING OF FACT

A bilateral foot disability, to include degenerative joint disease (DJD) and claw foot, was not manifest in service, was not manifest within one year of separation, was not aggravated by active service or any incident of service and was not caused or aggravated by any service-connected disabilities. 


CONCLUSION OF LAW

A bilateral foot disability, to include degenerative joint disease (DJD) and claw foot was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a September 2009 letter that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the September 2009 letter, and opportunity for the Veteran to respond, the December 2015 supplemental statement of the cases (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran. The record also contains the reports of January 2009, September 2012 and August 2014 VA examinations.  VA examiners provided VA addendum opinions in July 2010 and July 2011.  Per the August 2015 Board remand instructions, a VA examiner also provided a VA addendum opinion in July 2016.

The reports of the January 2009, September 2012 and August 2014 VA examinations and the July 2010, July 2011, and July 2016 VA record reviews reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the January 2009, September 2012 and August 2014 VA examinations and the July 2010, July 2011, and July 2016 record review reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Board also finds that the RO substantially complied with the February 2008, August 2009, May 2012, November 2013 and August 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

The Veteran contends that he has a bilateral foot disorder, characterized as degenerative joint disease of the bilateral feet and claw toes of the left foot, as a result of his military service or, in the alternative, as secondary to his back disorder.

The Veteran's service treatment records reflect that, in August 1968, he complained of pain in both feet.  Mild inflammation of the Achilles tendons was diagnosed.  

Also, in September 1968, the Veteran reported that his tendon in his left heel bothered him. The impression was irritation of left Achilles tendon, secondary to wearing boots. 

In March 2004, the Veteran was afforded a VA examination where neuropathy of the left toes, mild degenerative joint disease of the bilateral feet, and claw toes of the left foot were diagnosed.  The examiner opined that the decreased sensation in the left foot was at least as likely as not secondary to his back disorder.  The examiner further concluded that the Veteran's mild degenerative joint disease of both feet were more associated with age and lifestyle.  He was also unable to find any association between the claw toes and the neuropathy or back disorder. 

While the March 2004 VA examiner indicated that he had reviewed the claims file and noted that, although the Veteran reported a right foot injury in service, such records were negative for the claimed injury, there is no indication that the examiner considered the Veteran's in-service complaints regarding his heel pain and treatment for Achilles tendon inflammation and irritation.  Moreover, he did not offer an opinion regarding whether the Veteran's claw toes of the left foot was related to service.

The Veteran underwent a VA examination in July 2010.  The examiner noted that the Veteran had bilateral footdrop that was due to his back disability and his diabetic neuropathy.  The examiner noted that the Veteran felt that his claw foot developed around 2003 or 2004.  The diagnosis was status postoperative surgery for claw toes of all 5 toes of the right foot.  The examiner noted that there was no evidence in the records that he was treated for any abnormality of his feet and in particular no evidence that he was treated for claw toes in service.  The examiner opined that the problems the Veteran had with his feet and his claw toes of his right foot were not related to his service.  The examiner also opined that it was less likely than not that his foot disorder was related to service and was not related to any treatment he sought for heel pain or Achilles tendon inflammation or irritation.  The Veteran also did not manifest arthritis of the left or right foot within one year of his service separation in September 1968.    

In a September 2011 addendum opinion, the July 2010 VA examiner noted that after a review of the x-rays, there was no evidence of degenerative joint disease or arthritis.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral foot disability, to include as secondary to a back disability, is not warranted.

As there are current diagnoses of status postoperative surgery for claw toes of all 5 toes of the right foot, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, there appears to be some question as to whether the Veteran has a diagnosis of arthritis.  Notably, the March 2004 VA examiner found that the Veteran had mild degenerative joint disease of the bilateral feet while the July 2010 VA examiner, in a September 2011 addendum opinion, noted that there was no evidence of degenerative joint disease or arthritis.

When affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of mild degenerative joint disease of the bilateral feet.  As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Howeve, there are no clinical findings or diagnoses of degenerative joint disease of the right knee or left foot during service or for several years thereafter.  The first post-service evidence of arthritis of the bilateral feet is the March 2004 VA examination.  None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

To the extent that the Veteran is asserting that he experienced bilateral foot pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board notes that the Veteran was not diagnosed with a bilateral foot disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a bilateral foot disability.  Accordingly, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current bilateral foot disability is etiologically related to the Veteran's military service on a direct basis. 

As noted above, the Veteran's service treatment records reflect that, in August 1968, he complained of pain in both feet and mild inflammation of the Achilles tendons was diagnosed.  Also, in September 1968, the Veteran reported that his tendon in his left heel bothered him and he was diagnosed with irritation of left Achilles tendon, secondary to wearing boots.

However, the foot complaints appeared to be acute as there were no diagnoses of a chronic bilateral foot disability.

Furthermore, the only medical opinions addressing the etiology of the bilateral foot disabilities weighs against the claim.  As noted above, the July 2010 VA examiner opined that it was less likely than not that his foot disorder was related to service.  The examiner also specifically addressed the Veteran's in-service complaints when opining that the Veteran's current bilateral foto disability was not related to any treatment he sought for heel pain or Achilles tendon inflammation or irritation.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a currently diagnosed bilateral foot disability, does not demonstrate that the Veteran's current bilateral foot disability is related to service as the most probative opinion is against a finding of a relationship between a claimed bilateral foot disability and service.  

Regarding service connection on a secondary basis, the Board notes that the Veteran contends that he has a bilateral foot disorder that is secondary to his back disorder.

As noted above, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014).  

However, the Board notes that the Veteran is not currently service connected for a low back disability.  Notably, in a separate decision, the Board has found that service connection for a low back disability is not warranted.  Hence, as a matter of law, the claim for service connection for a bilateral foot disability as secondary to a low back disability is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed bilateral foot disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that bilateral foot disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the bilateral foot disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a bilateral foot disability, to include DJD and claw foot, to include as secondary to a low back disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


